TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00127-CV



    Roland D. Fortenberry, Jr., a/k/a Dale Fortenberry, Jr. and Kaye Ann Fortenberry,
                                        Appellants

                                                  v.

                 Gerald R. Cavanaugh, Jr. and Dianna Cavanaugh, Appellees


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
             NO. 30599, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This appeal is from an order denying a motion to terminate a receivership and

granting the receiver’s application to extend the receivership. Appellees Gerald R. Cavanaugh, Jr.

and Dianna Cavanaugh have filed a supplemental docketing statement with a jurisdictional

statement. See Tex. R. App. P. 32.3. They contend that this Court lacks jurisdiction over this appeal

because the appeal is from an interlocutory order that is not a final judgment and the notice of appeal

was not filed within 20 days after the interlocutory order was signed. See Tex. R. App. P. 26.1(b),

28.1; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (judgment generally final for

purposes of appeal “if it disposes of all pending parties and claims”).

               Appellants Roland D. Fortenberry, Jr., a/k/a Dale Fortenberry, Jr. and Kaye Ann

Fortenberry have filed a stipulation to appellees’ jurisdictional statement. Appellants agree that this
Court lacks jurisdiction over this appeal and request that this Court dismiss the appeal. Accordingly,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 12, 2010




                                                  2